NOTICE OF ALLOWANCE

Reasons for Allowance
Claims 1-29 are allowed.  The following is an examiner’s statement of reasons for allowance:
The closest prior art of Anderson et al. (U.S. Publication No. 2010/0246169) discloses a method of providing doses of light sufficient to deactivate MRSA bacteria (paragraph 41) throughout a volumetric space over a period of time, the method comprising:
Installing an arrangement of one or more lighting fixtures in the volumetric space (Figure 2), the one or more lighting fixtures configured to at least partially emit disinfecting light having a wavelength of between 400 nm and 420 nm (paragraphs 11 and 12), and the arrangement of one or more lighting fixtures further comprising a diffuser means for directing the disinfecting light; 
Receiving first data associated with a desired illuminance level for the volumetric space (paragraphs 18 & 40)
Applying, via the one or more lighting fixtures, a determined radiometric power to the volumetric space, wherein the determined radiometric power produces a minimum power density at any exposed surface within the volumetric space during the period of time, the minimum power density comprising a minimum integrated irradiance of the disinfecting light equal to .01 mW/cm2 (paragraph 32).  

Concerning independent claim 1, the instantly claimed invention is distinctly different from the closest prior art in that Anderson does not disclose that the method comprises: 
Receiving second data indicative of desired correlated color temperature for the volumetric space, and third data indicative of a length and a width of the volumetric space; and
Determining, based on the second and third data, a total radiometric power to be applied via the one or more lighting fixtures to produce a desired power density at any exposed surface within the volumetric space during the period of time.

Regarding independent claim 15, the instantly claimed invention is distinctly different from the closest prior art in that Anderson does not disclose the method of providing doses of light sufficient to deactivate MRSA bacteria throughout a volumetric space as set forth therein; in conjunction with the limitations of the radiometric power being determined based upon an estimated amount of time per day the volumetric space is to be occupied for the period of time.

Regarding independent claim 26, the instantly claimed invention is distinctly different from the closest prior art in that Anderson does not disclose the method of providing doses of light sufficient to deactivate MRSA bacteria throughout a volumetric space as set forth therein; in conjunction with the limitations of:
Receiving second data indicative of desired correlated color temperature for the volumetric space, and third data indicative of a length, a width and a height of the volumetric space; 
Determining, based on the first and second data, an arrangement of one or more lighting fixtures in the volumetric space;
Determining based on the second and third data, a total radiometric power to be applied via the one or more lighting fixture to produce a desired power density at any exposed surface within the volumetric space during the period of time, wherein determining the total radiometric power to be applied comprises determining the total radiometric power using the following formula: the total radiometric power to be applied – ((the minimum integrated irradiance of the disinfecting light * duration)/volume of the volumetric space), where the duration represents a period of time per day that the volumetric space is to be occupied, and where the volume of the volumetric space is calculated by multiplying the length, the width, and a height of the volumetric space.

With respect to independent claim 27, the instantly claimed invention is distinctly different from the closest prior art in that Anderson does not disclose the method of providing doses of light sufficient to deactivate MRSA bacteria throughout a volumetric space as set forth therein; in conjunction with the limitations of automatically adjusting the disinfecting light to maintain the minimum power density.

Regarding independent claim 29, the instantly claimed invention is distinctly different from the closest prior art in that Anderson does not disclose the method of providing doses of light sufficient to deactivate MRSA bacteria throughout a volumetric space as set forth therein; in conjunction with the limitations that applying the determined radiometric power comprises controlling an intensity of the disinfecting light responsive to a control signal received from a user of the one or more lighting fixtures or a central controller located remotely from the one or more lighting fixtures.

As such, independent claims 1, 15, 26, 27 & 29, and the claims that depend therefrom, are allowable over the closest prior art.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799